DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ELIZABETH SCHWARTZ,
                             Appellant,

                                    v.

                          GARY SCHWARTZ,
                              Appellee.

                    Nos. 4D20-0057 and 4D20-0369

                          [February 25, 2021]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Samantha Schosberg Feuer, Judge; L.T. Case
No. 502019MH002386XXXXSB and 502019GA000443XXXXSB.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   Gary Schwartz, Pembroke Pines, pro se appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.